Citation Nr: 0115338	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant, a member of the Army National Guard from 
November 1971 to November 1977, served on active duty for 
training from January 28, 1972, to May 27, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the appellant's 
claim for basic eligibility for VA nonservice-connected 
disability pension benefits.  The basis of such denial was 
that the appellant did not serve on active duty.


FINDINGS OF FACT

1.  The appellant does not allege to have been disabled from 
a disease or injury during a period of active duty for 
training or disabled from an injury during a period of 
inactive duty training during his service with the Army 
National Guard.

2.  The appellant did not perform any active military 
service.


CONCLUSION OF LAW

The claim for service connection for nonservice-connected 
pension benefits is without legal merit.  38 U.S.C.A. §§ 
101(11), (29), 1521 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.2, 3.3 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A) (hereafter "the VCAA).  He 
was informed of the requirements necessary to qualify for 
pension benefits and the definition of a veteran.  He has not 
alleged that he meets any of these requirements.  In 
addition, in light of the Board's ultimate decision to deny 
the claim on the basis that there is no legal entitlement as 
a matter of law, there is no duty to assist the veteran 
further in his claim.  The VCAA does not recognize a duty to 
assist when there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).  Accordingly, it is not prejudicial for 
the Board to decide the matter without further remand to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal arises out of the appellant's claim for 
nonservice-connected pension benefits, based on his period of 
service with the Army National Guard of the United States.  
The veteran has not claimed that he had any active duty 
service, or that he was disabled from a disease or injury 
during a period of active duty for training or disabled from 
an injury during a period of inactive duty training during, 
and the evidence does not reflect otherwise.

According to the law, VA shall pay to each veteran of a 
period of war who meets certain service requirements and who 
is permanently and totally disabled from nonservice-connected 
disability, not the result of the veteran's willful 
misconduct, pension benefits.  See 38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 3.3 (2000).  A veteran meets the 
service requirements for pension benefits if such veteran 
served in the active military, naval, or air service, and he 
or she served: 1) for ninety days or more during a period of 
war; 2) during a period of war and was discharged or released 
for a service-connected disability; 3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; 4) or for an aggregate of ninety days 
or more in two or more separate periods of service during 
more than one period of war. See 38 U.S.C.A. § 1521(j).

A "veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released from service under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
The phrase "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24).  The term "active duty" means full-time duty in 
the Armed Forces, other than active duty for training.  See 
38 U.S.C.A. § 101(21)(A).

Based on the foregoing, the threshold question in this case 
is whether the appellant served at least ninety days of 
active military service during a period of war.  The evidence 
of record is clear that the veteran's service was with the 
Army National Guard.  He also had six months active duty 
training.  There is no indication in the record, nor does the 
appellant contend otherwise, that he had any period of active 
duty service.  Moreover, the evidence of record does not 
reflect that the appellant contended that he sustained any 
disability or injury during his period of service in the Army 
National Guard, and he is not service-connected for any 
disability.

Accordingly, as the appellant did not have active military 
service, as defined by the laws set forth above, he is not 
eligible to receive pension benefits under the provisions of 
38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 101(2), (21), (24).  
In short, there is simply no legal basis to allow the 
appellant's claim, and the appeal is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).  While the Board is sympathetic to the 
veteran's need for monetary assistance following his 
postservice injury, Congress has set up specific requirements 
for the receipt of VA monetary benefits.  The Board has no 
authority to vary therefrom.



ORDER

Basic eligibility for nonservice-connected pension benefits 
has not been met, and the appeal is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

